       Case 4:19-cv-00147-SCJ Document 30-1 Filed 08/27/20 Page 1 of 10




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                              ROME DIVISION

U.S. BANK TRUST, N.A., AS
TRUSTEE FOR LSF11 MASTER
PARTICIPATION TRUST,

     Plaintiff,                                    Case No. 4:19-cv-00147-SCJ

v.

RONALD BERRYMAN,

     Defendant.


 STATEMENT OF MATERIAL FACTS TO WHICH NO GENUINE ISSUE
       EXISTS TO BE TRIED IN SUPPORT OF PLAINTIFF’S
            MOTION FOR SUMMARY JUDGMENT

      COMES NOW, U.S. Bank Trust, N.A., as Trustee for LSF11 Master

Participation Trust (“U.S. Bank”), Plaintiff in the above-styled action, pursuant to

Northern District Local Rule 56.1(B), and respectfully submits the follow

statement of undisputed material facts as to which there are no genuine issues to be

tried in support of its Motion for Summary Judgment:

      1.      The real property at issue in this action is the property located at 55

Hargrave Avenue, Rossville, Catoosa County, Georgia 30741 (the “Property”),

which is more particularly described as follows:


                                        -1-
      Case 4:19-cv-00147-SCJ Document 30-1 Filed 08/27/20 Page 2 of 10




      All that tract or parcel of land lying and being in Original Land Lot
      61, in the 9th District and 4th Section of Catoosa County, Georgia,
      being known and designated as the East forty-six (46) feet of Lot 38
      and the West four (4) feet of Lot 39, J. F. Bennett Subdivision, of
      record in Plat Book M, Page 499, in the Office of the clerk of the
      Superior Court of Catoosa County, Georgia.

[Doc. 1] at ¶ 1 (Complaint); [Doc. 7] at ¶ 1 (Answer); Depo. of Ronald Berryman

(“Berryman Depo.), 10:16-24; 11:1-4. The portions of the Berryman Depo. cited

herein are collectively attached hereto as Exhibit “A”.

      2.    On June 27, 2003, Sheila Fay Killingsworth conveyed the Property to

Mr. Berryman via Warranty deed recorded on June 27, 2003 in Deed Book 1002,

Page 589, Catoosa County, Georgia records (the “Warranty Deed”). [Doc. 1] at ¶

12; [Doc. 7] at ¶ 12; Berryman Depo., 10:12-21.

      3.    In order to finance his purchase of the Property, on June 25, 2003, Mr.

Berryman executed a promissory note in favor of Hometown Mortgage Services,

Inc. (“Hometown”), evidencing a loan in the original principal amount of Forty-

Four Thousand and 00/100 Dollars ($44,000.00) (the “Note”). [Doc. 1] at ¶ 13;

[Doc. 7] at ¶ 13; Berryman Depo., 11:5-22; Doc. 7, ¶ 13; Defendant’s Responses to

Plaintiff’s First Request for Admissions (“Response to Admissions”), ¶ 2;

Defendant’s Responses to Plaintiff’s First Continuing Interrogatories (“Response




                                       -2-
      Case 4:19-cv-00147-SCJ Document 30-1 Filed 08/27/20 Page 3 of 10




to Interrogatories”), ¶¶ 7-9.1 A true and correct copy of U.S. Bank’s Request for

Admissions is attached hereto as Exhibit “B” and Mr. Berryman’s responses

thereto are attached hereto as Exhibit “C”. A true and correct copy of U.S. Bank’s

Interrogatories are attached hereto as Exhibit “D” and Mr. Berryman’s responses

thereto are attached hereto as Exhibit “E”.

      4.    Mr. Berryman would not have been able to purchase the Property

without the loan from Hometown. See Berryman Depo., 11:16-22.

      5.    The Note executed by Mr. Berryman identifies the Property address as

55 Hargraves Avenue, Rossville, Georgia 30741. [Doc. 1] at ¶ 14; [Doc. 7] at ¶ 14;

Berryman Depo., 12:1-10.

      6.    As part of the same transaction, Mr. Berryman also executed and

delivered a Security Deed (the “Security Deed”) in favor of Mortgage Electronic

Registration Systems, Inc. (“MERS”), solely as nominee for Hometown, which

was recorded June 27, 2003, in Deed Book 1002, Page 590, Catoosa County,

Georgia records. [Doc. 1] at ¶ 15; [Doc. 7] at ¶ 15; Response to Admissions, ¶¶ 11-

12.




1
  The full transcript of the Berryman Depo., Requests for Admissions and
Response to Admissions, and Interrogatories and Response to Interrogatories are
being filed concurrently with this Motion for Summary Judgment.
                                       -3-
       Case 4:19-cv-00147-SCJ Document 30-1 Filed 08/27/20 Page 4 of 10




      7.     The Security Deed defines “Property” as the property described under

the Security Deed’s heading “Transfer of Rights in the Property”. [Doc. 1] at ¶ 16;

[Doc. 7] at ¶ 16.

      8.     The Transfer of Rights in Property section identifies the property to be

secured as the property with the current address of 55 Hargraves Avenue,

Rossville, Georgia 30741. [Doc. 1] at ¶ 17; [Doc. 7] at ¶ 17; Berryman Depo, 15:9-

24.

      9.     The full legal description for the property with the current address of

55 Hargraves Avenue, Rossville, Georgia 30741 is attached as Exhibit A to the

Security Deed. [Doc. 1] at ¶ 18; [Doc. 7] at ¶ 18; Berryman Depo., 16:8-19.

      10.    The Security Deed contains an error in the legal description of

property set forth under the Transfer of Rights in Property section in that it

mistakenly describes an unrelated property located in Walker County, Georgia,

rather than referencing the property described in Exhibit A attached to the Security

Deed. [Doc. 1] at ¶ 7; [Doc. 7] at ¶7.

      11.    Mr. Berryman admitted that it was a mistake for the unrelated Walker

County property to be referenced in the Transfer of Rights in Property section of

the Security Deed and that both he and the original lender, Hometown, intended for

the Property to be the only real property conveyed by the Security Deed. See

                                         -4-
       Case 4:19-cv-00147-SCJ Document 30-1 Filed 08/27/20 Page 5 of 10




Berryman Depo., 12:8-14, 14:1-18, 16:20-24, 17:1-3; [Doc. 1] at ¶ 7; [Doc. 7] at ¶

7; Response to Admissions, ¶ 14.

      12.    On September 13, 2011, Mr. Berryman filed a Chapter 7 voluntary

petition for bankruptcy in the United States Bankruptcy Court for the Eastern

District of Tennessee, Case No. 1:11-bk-15066 (the “Bankruptcy Case”). [Doc. 1]

at ¶ 22; [Doc. 7] at ¶ 22.

      13.    By Assignment recorded October 7, 2011, in Deed Book 1589, Page

685, Catoosa County, Georgia records, MERS assigned the Security Deed to

CitiMortgage, Inc. (“Citi”). [Doc. 1] at ¶ 21; [Doc. 7] at ¶ 21.

      14.    On January 6, 2012, the Bankruptcy Case was converted to a Chapter

13 Bankruptcy, and on February 17, 2012, the Court confirmed the Chapter 13

Plan. [Doc. 1] at ¶¶ 23-24; [Doc. 7] at ¶¶ 23-24.

      15.    According to the terms of the confirmed Chapter 13 Plan, the debt

secured by the Security Deed was to be paid as a general unsecured claim due an

unperfected Security Deed. [Doc. 1] at ¶ 25; [Doc. 7] at ¶ 25. However, the

Security Deed was perfected and recorded in the deed records of Catoosa County,

Georgia. See [Doc. 1] at ¶ 15; [Doc. 7] at ¶ 15 (admitting that Security Deed was

recorded on June 27, 2003).




                                         -5-
       Case 4:19-cv-00147-SCJ Document 30-1 Filed 08/27/20 Page 6 of 10




      16.    Citi filed its Proof of Claim in the Bankruptcy Case related to the

Security Deed on May 13, 2012 as Claim 4 in the amount of $38,401.26 (“Proof of

Claim”). [Doc. 1] at ¶ 27; [Doc. 7] at ¶ 27.

      17.    After confirmation, Mr. Berryman filed an objection to the Proof of

Claim, citing an error in the legal description and requesting reclassification of

Citi’s secured claim into a general unsecured claim and an Order requiring the

release of the lien against the Property upon completion of the Chapter 13 plan.

[Doc. 1] at ¶ 28; [Doc. 7] at ¶ 28.

      18.    In its response to the objection to the Proof of Claim, Citi cited to the

perfection of the Security Deed upon the records of Catoosa County on June 27,

2003 at Deed Book 1002, Page 590, Catoosa County, Georgia records and argued

that Mr. Berryman would be required to file an adversary proceeding in order to

strip the lien from the Property. [Doc. 1] at ¶ 29; [Doc. 7] at ¶ 29.

      19.    After the objection to the Proof of Claim was filed, a hearing was held

on said objection and Mr. Berryman withdrew his objection to Claim 4. [Doc. 1] at

¶ 30; [Doc. 7] at ¶ 30.

      20.    On October 4, 2012, the bankruptcy court ordered that the objection to

Claim 4 was denied as withdraw without prejudice to Mr. Berryman’s right to file




                                         -6-
       Case 4:19-cv-00147-SCJ Document 30-1 Filed 08/27/20 Page 7 of 10




a complaint to avoid the creditor’s security interest. [Doc. 1] at ¶ 31; [Doc. 7] at ¶

31.

      21.    Mr. Berryman never filed an adversary proceeding in the Bankruptcy

Case related to the Security Deed. [Doc. 8-1] at p. 4; [Doc. 15] at p. 9; Response to

Admissions, ¶ 22.

      22.    On February 13, 2014 Citi assigned the Security Deed to Federal

National Mortgage Association (“FNMA”) via Assignment recorded February 21,

2014 in Deed Book 1716, Page 139, Catoosa County, Georgia records. [Doc. 1] at

¶ 32; [Doc. 7] at ¶ 32.

      23.    On April 18, 2019, FNMA assigned the Security Deed to U.S. Bank

via Assignment recorded May 6, 2019 in Deed Book 1985, Page 710, Catoosa

County, Georgia records. [Doc. 1] at ¶ 38; [Doc. 7] at ¶ 38.

      24.    Through the Bankruptcy Case, the bankruptcy trustee paid $34,561.13

of the $38,401.26 due on the allowed claim of Citi. [Doc. 1] at ¶ 34; [Doc. 7] at ¶

34. Mr. Berryman has not made any further payments due under the Security Deed

since the conclusion of the Bankruptcy Case. See Berryman Depo., 17:4-17.

      25.    On March 22, 2017, the bankruptcy court entered an Order granting

Mr. Berryman a discharge, and the Bankruptcy Case was closed on July 11, 2017.

[Doc. 1] at ¶ 33, 36; [Doc. 7] at ¶ 33, 36.

                                         -7-
       Case 4:19-cv-00147-SCJ Document 30-1 Filed 08/27/20 Page 8 of 10




      26.    After closure of the Bankruptcy Case, Mr. Berryman’s attorney

informed U.S. Bank’s predecessor that it could not foreclose because the Security

Deed had been discharged in the Bankruptcy Case and cannot be enforced. [Doc.

1] at ¶ 37; [Doc. 7] at ¶ 37.

      Respectfully submitted, this 27th day of August 2020.

                                     /s/ Bret J. Chaness
                                     BRET J. CHANESS (GA Bar No. 720572)
                                     RUBIN LUBLIN, LLC
                                     3145 Avalon Ridge Place, Suite 100
                                     Peachtree Corners, GA 30071
                                     (678) 281-2730 (Telephone)
                                     (404) 921-9016 (Facsimile)
                                     bchaness@rlselaw.com

                                     Attorney for U.S. Bank Trust, N.A., as
                                     Trustee for LSF11 Master Participation
                                     Trust




                                      -8-
      Case 4:19-cv-00147-SCJ Document 30-1 Filed 08/27/20 Page 9 of 10




                          FONT CERTIFICATION

      The undersigned counsel hereby certifies that the within and foregoing was

prepared using Times New Roman, 14-point font in accordance with LR 5.1(B).

      This 27th day of August, 2020.

                                       /s/ Bret J. Chaness
                                       BRET J. CHANESS (GA Bar No. 720572)




                                       -9-
      Case 4:19-cv-00147-SCJ Document 30-1 Filed 08/27/20 Page 10 of 10




                         CERTIFICATE OF SERVICE

      I hereby certify that on this day, I electronically filed the within and

foregoing with the Clerk of Court using the CM/ECF system, which will serve

notice on all parties.

      This 27th day of August 2020.

                                      /s/ Bret J. Chaness
                                      BRET J. CHANESS (GA Bar No. 720572)




                                      - 10 -
